DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/26/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) as set forth in the Non-Final Rejection filed 11/30/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 4-10, and 12-17 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) as set forth in the Non-Final Rejection filed 11/30/20 is herein amended due to the Applicant’s amendments.

5.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Non-Final Rejection filed 11/30/20 is NOT overcome by the Applicant’s amendments.

6.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) and Kim et 2 (US 2007/0273273 A1) as set forth in the Non-Final Rejection filed 11/30/20 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2012/0217492 A1 as the English equivalent of WIPO publication WO 2011/055932 A2 (herein referred to as “Kim et al. 4”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101).
	Regarding Claims 1, 4, 6-10, and 12-17, Choi et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order): anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer (buffer layer), electron-injecting layer, and cathode (page 21 of the Machine Translation) (notice that the lower half of the light-emitting layer can be defined to be an auxiliary layer).  Choi et al. discloses compounds of the following form as material comprising the light-emitting layer and/or the electron-transporting layer (page 22 of the Machine Translation):

    PNG
    media_image1.png
    171
    211
    media_image1.png
    Greyscale

([0015], [0025]) where Ar1-3 = independently C6-50 aryl or C5-50 heterocyclic group (page 12 of the Machine Translation); heterocyclic groups include pyridine, pyrazine, and others (page 15 of the Machine Translation).  An embodiments is disclosed:

    PNG
    media_image2.png
    176
    125
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    177
    194
    media_image3.png
    Greyscale

(page 76) such that (for the compound shown above on page 64) X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, R21 = substituted C14 aryl group (phenyl-substituted anthracenyl), A21 = Formula 2-111 as defined by the Applicant (with T11-12 = carbon and R32-33 = hydrogen), A22 = Formula 2-103 as defined by the Applicant (with X22 = S, T11-12 = carbon, R31-32 = hydrogen), and T11-12 = carbon of Formula 2A as defined by the Applicant; R21 = Formula 5-4 as defined by the Applicant (with e9 = 1 and Z31 = phenyl).  Notice that each of A21-23 is substituted by -[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = hydrogen) (other embodiments with non-hydrogen substituents are disclosed; see pages 75-78).  Choi et al. discloses the use of a fluorescent or phosphorescent dopant material for the light-emitting layer (page 22 of the Machine Translation); the former includes TPPDA (arylamine compound) (page 33 of the Machine Translation; page 88).  Choi et al. discloses a cathode comprising a bilayer LiF / Al (wherein the LiF layer is electron-injecting) (page 33 of the Machine Translation).  However, Choi et al. does not explicitly disclose 1) a second compound that fully reads on either Formula 2A or 2B as defined by the Applicant or 2) a first compound as defined by the Applicant.
	Regarding point 1, it would have been obvious to modify the compound shown above as disclosed by Choi et al. (on page 66) such that A23 = any one of Formula 2-11-12 = carbon and R31-34 = hydrogen).  The motivation is provided by the fact that the modification merely involves the exchange of one group (pyrazine) for a functional equivalent (pyridine) (i.e., another 6-membered nitrogen-containing heterocyclic group) selected from a highly finite list as taught by Choi et al., thus rendering the production predictable with a reasonable expectation of success.  However, Choi et al. does not explicitly disclose a first compound as defined by the Applicant.
	Regarding point 2, Kim et al. 3 discloses the following compound:

    PNG
    media_image4.png
    103
    139
    media_image4.png
    Greyscale

(page 11) (first compound) such that a1 = a2 = a3 = 0, b1-3 = 1, R2 = substituted C12 aryl group (substituted fluorenyl), R3 = unsubstituted C6 aryl group (phenyl), and R1 = substituted C12 heteroaryl group (substituted dibenzothiophenyl) of Formula 1A as defined by the Applicant; R2 = Formula 5-13 as defined by the Applicant (with e3-4 = 1, Z31-32 = hydrogen, and Y31 = C(methyl)2), R3 = Formula 5-1 as defined by the Applicant (with e5 = 1 and Z31 = hydrogen), and R1 = Formula 5-15 as defined by the Applicant (with e3 = 0, e4 = 1, Z32 = (substituted) carbazolyl group, and Y31 = S).  Kim et al. 3 discloses its inventive compounds as material comprising the hole-transporting layer of an organic EL device, which results in high luminous efficiency at low voltage ([0019], [0057]).  It would have been obvious to incorporate the above compound as disclosed by Kim et al. 3 to the hole-transporting layer of the organic EL device of Kim et al.  The motivation is provided by the disclosure of Kim 3, which teaches that the utilization of its inventive compounds in such a manner results in high luminous efficiency at low voltage.

Regarding Claim 5, a similar modification can be applied to the embodiment as shown on page 76 (above) (wherein the pyrazine is substituted by a pyridine) such that X21 = O, A21 = any one of Formula 2-105 to 2-108 as defined by the Applicant (with T11-12 = carbon and R31-34 = hydrogen), A23 = Formula 2-104 as defined by the Applicant (with T11-12 = carbon, R31-32 = R34 = hydrogen, and R33 = = -[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C14 aryl group (phenanthrene))), A22 = Formula 2-103 as defined by the Applicant (with X22 = moiety comprising N = N[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C14 aryl group (phenanthrenyl)), T11-12 = carbon, R31-32 = hydrogen), and T11-12 = carbon of Formula 2A as defined by the Applicant.

11.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Choi et al. in view of Kim et al. 3 discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been 3.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 3 (KR 10-2015-0001101) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Choi et al. in view of Kim et al. 3 discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, they do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Choi et al. in view of Kim et al. 3.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 4 (WO 2011/055932 A2).
	Regarding Claims 1, 4, 6-9, and 11-17, Choi et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order): anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer (buffer layer), electron-injecting layer, and cathode (page 21 of the Machine Translation) (notice that the lower half of the light-emitting layer can be defined to be an auxiliary layer).  Choi et al. discloses compounds of the following form as material comprising the light-emitting layer and/or the electron-transporting layer (page 22 of the Machine Translation):

    PNG
    media_image1.png
    171
    211
    media_image1.png
    Greyscale

([0015], [0025]) where Ar1-3 = independently C6-50 aryl or C5-50 heterocyclic group (page 12 of the Machine Translation); heterocyclic groups include pyridine, pyrazine, and others (page 15 of the Machine Translation).  An embodiments is disclosed:

    PNG
    media_image2.png
    176
    125
    media_image2.png
    Greyscale

(page 64) and also other (asymmetric) embodiments such as:

    PNG
    media_image3.png
    177
    194
    media_image3.png
    Greyscale

(page 76) such that (for the compound shown above on page 64) X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, R21 = substituted C14 aryl group (phenyl-substituted anthracenyl), A21 = Formula 2-111 as defined by the Applicant (with T11-12 = carbon and R32-33 = hydrogen), A22 = Formula 2-103 as defined by the Applicant (with X22 = S, T11-12 = carbon, R31-32 = hydrogen), and T11-12 = carbon of Formula 2A as defined by the Applicant; R21 = Formula 5-4 as defined by the Applicant (with e9 = 1 and Z31 = phenyl).  Notice that each of A21-23 is substituted by -[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = hydrogen) (other embodiments with non-hydrogen substituents are disclosed; see pages 75-78).  Choi et al. discloses the use of a fluorescent or phosphorescent dopant material for the light-emitting layer (page 22 of the Machine Translation); the former includes TPPDA (arylamine compound) (page 33 of the Machine Translation; page 88).  Choi et al. discloses a cathode comprising a bilayer LiF / Al (wherein the LiF layer is electron-injecting) (page 33 of the Machine Translation).  However, Choi et al. does not explicitly disclose 1) a second compound that fully reads on either Formula 2A or 2B as defined by the Applicant or 2) a first compound as defined by the Applicant.
	Regarding point 1, it would have been obvious to modify the compound shown above as disclosed by Choi et al. (on page 66) such that A23 = any one of Formula 2-105 to 2-108 as defined by the Applicant (with T11-12 = carbon and R31-34 = hydrogen).  
	Regarding point 2, Kim et al. 4 discloses the following compound:

    PNG
    media_image5.png
    282
    391
    media_image5.png
    Greyscale

(page 49) (first compound) a11-14 = b11-14 = 1, n1 = 1, R11-14 = unsubstituted C6 aryl group (phenyl), a16 = 1, b16 = 1, R16 = hydrogen, A1 = C6 carbocyclic group (benzene), n2 = 1, a15 = 0, b15 = 1, and R15 = substituted C12 heteroaryl group (substituted carbazolyl) of Formula 1B as defined by the Applicant; R11-14 = Formula 5-1 as defined by the Applicant (with e5 = 1 and Z31 = hydrogen).  Kim et al. 4 discloses its inventive compounds as material for hole transport, which results in increased efficiency, driving voltage reduction, and increased lifespan of an organic EL device ([0009], [0011]).  It would have been obvious to incorporate the above compound as disclosed by Kim et al. 4 to the hole-transporting layer of the organic EL device of Kim et al.  The motivation is provided by the disclosure of Kim et al. 4, which teaches that the utilization of its 

Regarding Claim 5, a similar modification can be applied to the embodiment as shown on page 76 (above) (wherein the pyrazine is substituted by a pyridine) such that X21 = O, A21 = any one of Formula 2-105 to 2-108 as defined by the Applicant (with T11-12 = carbon and R31-34 = hydrogen), A23 = Formula 2-104 as defined by the Applicant (with T11-12 = carbon, R31-32 = R34 = hydrogen, and R33 = = -[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C14 aryl group (phenanthrene))), A22 = Formula 2-103 as defined by the Applicant (with X22 = moiety comprising N = N[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C14 aryl group (phenanthrenyl)), T11-12 = carbon, R31-32 = hydrogen), and T11-12 = carbon of Formula 2A as defined by the Applicant.

	Regarding Claim 10, Kim et al. 4 discloses another embodiment:

    PNG
    media_image6.png
    342
    426
    media_image6.png
    Greyscale

11-14 = Formula 5-14 as defined by the Applicant (with e3-4 = 0 and Y31 = C(Z33)(Z34) (with Z33-34 = C1 alkyl group (methyl)).  

14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 4 (WO 2011/055932 A2) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Choi et al. in view of Kim et al. 4 discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Choi et al. in view of Kim et al. 4.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2015-0021861) in view of Kim et al. 4 (WO 2011/055932 A2) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Choi et al. in view of Kim et al. 4 discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the 
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Choi et al. in view of Kim et al. 4.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

Response to Arguments
16.	Applicant’s arguments on pages 41-42 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY YANG/Primary Examiner, Art Unit 1786